      Case 2:11-cr-00091-JCM-CWH Document 162 Filed 10/07/19 Page 1 of 3
Prob12B
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  October 4, 2019

Name of Offender: Chase Sitton

Case Number: 2:11CR00091

Name of Sentencing Judicial Officer: Honorable Roger L. Hunt

Date of Original Sentence: August 3, 2012

Original Offense: Brandishing a Firearm During a Crime of Violence; Aiding and Abetting

Original Sentence: 84 Months prison, followed by 60 Months TSR.

Date Supervision Commenced: May 25, 2017

Name of Assigned Judicial Officer: Honorable Roger L. Hunt

                               PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:


    1. Residential Reentry Center – You must reside in a residential reentry center for a term
       of up to 90 days. You must follow the rules and regulations of the center.


                                            CAUSE

On August 3, 2012, Sitton was sentenced by the Honorable Roger L. Hunt to 84-months
imprisonment, followed by 60 months of supervised release for committing the offense of
Brandishing a Firearm During a Crime of Violence, and Aiding and Abetting. On May 25, 2017
Sitton commenced his first term of supervised release in the District of Nevada. On July 12,
2018, Sitton’s supervision was revoked and he was sentenced by the Honorable Judge James C.
Mahan to nine months custody followed by 48 months supervised release. On March 27, 2019,
Sitton commenced his second term of supervised release. On April 23, 2019 a second petition
was filed with the Court based upon violations of his supervised release. Sitton absconded from
      Case 2:11-cr-00091-JCM-CWH Document 162 Filed 10/07/19 Page 2 of 3
                                   RE: Chase Sitton
Prob12B
D/NV Form
Rev. June 2014
supervision for several months and after being arrested on the warrant, he appeared before the
Court on September 4, 2019 for his initial appearance. At this hearing, Sitton was released with
two additional conditions of supervision; specifically, placement in the Residential Re-entry
Center (RRC) and Location Monitoring until his revocation hearing, which is currently set for
October 22, 2019.

The United States Pretrial Services Office is currently incurring the costs for Sitton to reside at
the halfway house while he is pending his revocation hearing; however, they will only be able to
accommodate this arrangement until October 11, 2019. Currently, Sitton is unemployed, he has
no financial or family support, and advised he will be homeless if he is unable to reside at the
halfway house. This officer respectfully requests Sitton be allowed to reside at the RRC for a
term of up to 90-days to address his housing situation until his revocation hearing date. Sitton
was presented with the Probation Form 49, Waiver of Hearing to modify Conditions of
Supervised Release which he signed. A copy has been attached for Your Honor’s review.

The probation office would further request that Your Honor waive any subsistence fees while
Sitton is residing at the halfway house.



                                                     Respectfully submitted,
                                                                    Donnette L.
                                                                    Johnson
                                                                    2019.10.07 12:59:26
                                                     ______________________________
                                                                    -07'00'
                                                     Donnette Johnson
                                                     United States Probation Officer

Approved:
                      Digitally signed by Brian
                      Blevins
                      Date: 2019.10.04 15:50:14
                      -07'00'
__________________________________________
Brian Blevins
Supervisory United States Probation Officer
      Case 2:11-cr-00091-JCM-CWH Document 162 Filed 10/07/19 Page 3 of 3
                                         RE: Chase Sitton
Prob12B
D/NV Form
Rev. June 2014


THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer
                                                       October 10, 2019
                                                      _____________________________
                                                      Date
Case 2:11-cr-00091-JCM-CWH Document 162-1 Filed 10/07/19 Page 1 of 1
